ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ RCE, amendment, and remarks of 14 January 2022 are entered.
	The IDS of 14 January 2022 has been filed concurrently with the RCE, and ahs been considered by the Examiner.
	Claims 2 and 6 have been canceled. Claims 1, 3-5, and 7-25 are pending. Claims 13-19 are withdrawn. Claims 1, 3-5, 7-12, and 20-25 are being examined on the merits. 
The Restriction requirement of 21 March 2019 remains in effect.
	 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.


EXAMINER’S AMENDMENT
The Examiner’s Amendment of 1 October 2021 remains in effect.

REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-12, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art generally recognizes dendrimers, for instance see the closest prior art as cited Berthelmann et al. (Org. Biomol. Chem. 12:606) teaches a trivalent linkers based upon lysine residues and a benzene core. The Berthelmann art however fails to teach anything regarding the specific linker comprising a -NH-C(O)CH2- group, nor that the trivalent core should specifically be linked to two copies of Fc and one other protein. See also US 2015/0158905 A1 as cited by the Applicant on the IDS of 6 May 2021, which teaches a trivalent core comprising a -NH-C(O)CH2- group, but provides no teaching, suggestion, or other rationale to append two copies of Fc and one other protein to the core, nor any other moieties beyond halogen atoms. The prior art provides no teaching or incentive to have any linker with two copies of Fc and one of another protein, including GH, even if the individual elements are known in the art. The claimed protein conjugate is therefore novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658           

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658